              Case 20-11285-mdc                   Doc 1     Filed 03/01/20 Entered 03/01/20 20:46:51                               Desc Main
                                                            Document     Page 1 of 81

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF PENNSYLVANIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Museum of American Jewish History, d/b/a National Museum of American Jewish History

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  101 South Independence Mall East
                                  Philadelphia, PA 19106
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Philadelphia                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.nmajh.org


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-11285-mdc                    Doc 1        Filed 03/01/20 Entered 03/01/20 20:46:51                                      Desc Main
                                                                 Document     Page 2 of 81
Debtor    Museum of American Jewish History, d/b/a National                                             Case number (if known)
          Museum of American Jewish History
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                      Relationship
                                                 District                                  When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 20-11285-mdc                 Doc 1        Filed 03/01/20 Entered 03/01/20 20:46:51                                 Desc Main
                                                            Document     Page 3 of 81
Debtor   Museum of American Jewish History, d/b/a National                                       Case number (if known)
         Museum of American Jewish History
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 20-11285-mdc   Doc 1   Filed 03/01/20 Entered 03/01/20 20:46:51     Desc Main
                            Document     Page 4 of 81




                      03/01/2020




            /s/ Lawrence G. McMichael                       03/01/2020
                 Case 20-11285-mdc                         Doc 1      Filed 03/01/20 Entered 03/01/20 20:46:51                                          Desc Main
                                                                      Document     Page 5 of 81

 Fill in this information to identify the case:
 Debtor name Museum of American Jewish History, d/b/a National
                    Museum of American Jewish History
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                      Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ABM Janitorial -                                                                                                                                                         $44,552.03
 Midatlantic, INC
 PO Box 419860
 Boston, MA
 02241-9860
 Apex IT Group                                                                                                                                                            $15,109.00
 525 Fellowship
 Road - Ste 300
 Mount Laurel, NJ
 08054
 Atelier Art Services,                                                                                                                                                    $38,948.25
 Inc
 P O Box 56316
 Philadelphia, PA
 19130
 Brand Knew, LLC                                                                                                                                                          $23,420.42
 10351 Santa Monica
 Blvd
 Suite 202
 Los Angeles, CA
 90025
 CM3 Building                                                                                                                                                             $11,592.00
 Solutions
 185 Commerce
 Drive, Ste 1
 Fort WA, PA 19034
 Color Reflections                                                                                                                                                        $15,672.00
 Dynamic Digital
 Imaging
 475 N 5th Street
 Philadelphia, PA
 19123




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-11285-mdc                         Doc 1      Filed 03/01/20 Entered 03/01/20 20:46:51                                          Desc Main
                                                                      Document     Page 6 of 81


 Debtor    Museum of American Jewish History, d/b/a National                                                  Case number (if known)
           Museum of American Jewish History
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Commonwealth of                                                                                                                                                            $7,109.97
 PA Sales Tax
 Bureau of Business
 Trust Fund Taxes
 Dept 280405
 Harrisburg, PA
 17128-0405
 Echelon Protection                                                                                                                                                       $14,781.37
 & Surveillance
 542 N Lewis Rd Ste
 103
 Limerick, PA 19468
 Eisner Amper, LLP                                                                                                                                                        $16,140.00
 PO Box 360635
 Pittsburgh, PA
 15251-6635
 EMCOR Services                                                                                                                                                           $69,901.02
 Attn: Accounts
 Receivable
 9815 Roosevelt
 Boulevard Suite A
 Philadelphia, PA
 19114
 MetroCorp                                                                                                                                                                  $7,800.00
 Publishing
 aka Philadelphia
 Magazine
 601 Walnut Street -
 Suite #200
 Philadelphia, PA
 19106
 MUSE-ON LLC                                                                                                                                                              $22,168.48
 c/o Michael S.
 Glickman
 4 Garden Street
 Great Neck, NY
 11021
 PECO ENERGY                                                                                                                                                              $18,274.65
 PAYMENT
 PROCESSING
 PO Box 37632
 Philadelphia, PA
 19101-0629
 Philadelphia                                                                                                                                                               $6,950.25
 Insurance
 Companies
 P.O. Box 70251
 Philadelphia, PA
 19176-0251




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-11285-mdc                         Doc 1      Filed 03/01/20 Entered 03/01/20 20:46:51                                          Desc Main
                                                                      Document     Page 7 of 81


 Debtor    Museum of American Jewish History, d/b/a National                                                  Case number (if known)
           Museum of American Jewish History
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pro Vision                                                                                                                                                                 $8,291.00
 Productions Inc
 404 Industrial Park
 Drive
 Yeadon, PA 19050
 SHOWORKS Audio                                                                                                                                                           $13,686.00
 Visual Inc
 730 Philadelphia
 Pike
 Wilmington, DE
 19809
 Skirball Cultural                                                                                                                                                        $25,000.60
 Center
 2701 N. Sepulveda
 Blvd
 Los Angeles, CA
 90049-6833
 UGI EnergyLink                                                                                                                                                           $11,916.15
 Services, LLC
 P O Box 827032
 Philadelphia, PA
 19182
 Wakeby Fire &                                                                                                                                                              $9,679.74
 Associates
 22 Bates Road,
 Suite 295
 Mashpee, MA 02649
 WRT, LLC - aka                                                                                                                                                             $8,716.14
 Wallace Roberts &
 Todd
 1700 Market Street -
 Suite 2800
 Philadelphia, PA
 19103




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 20-11285-mdc   Doc 1   Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                            Document     Page 8 of 81




       03/01/2020
Case 20-11285-mdc   Doc 1   Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                            Document     Page 9 of 81




 03/01/2020
Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                            Document      Page 10 of 81




      03/01/2020
Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                            Document      Page 11 of 81




    03/01/2020
          Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                      Document      Page 12 of 81
1 0 Technology Corp
Workpoint
290 Harbor Dr
Stamford, CT 06902



1000 Bulbscom
2140 Merritt Dr
Garland, TX 75041




12th Street Catering
3312 Spring Gdn St
Philadelphia, PA 19104




1800ketubahcom
56 Wildwood Ave
Upper Montclair, NJ 07043




583   Park Avenue
Aka   Rose Group Park Avenue Llc
583   Park Ave
New   York, NY 10065



A List Promotions
443 Markle St
Philadelphia, PA 19128




Aaron Levi
745 Hansell St Se Unit #320
Atlanta, GA 30312
        Case 20-11285-mdc   Doc 1
                                Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document       Page 13 of 81
Abm Janitorial  Midatlantic Inc
Po Box 419860
Boston, MA 02241-9860




Acme Animal
19 Windsor Cresent
London, ON N6C 1V6
Canada



Agam Judaicart
19528 Ventura Blvd Ste 718
Tarazana, CA 91356




Ajx Inc Dba J2 Design Partnership
725 N 4th St
Philadelphia, PA 19123




Al C Rinaldi Inc Dda Jacobs Music Co
1718 Chestnut St
Philadelphia, PA 19103




Al Wiesner
41 Villa Dr
Warminster, PA 18974-3780




Alberhaff Parking Svc Inc
3101 Mt Carmel Ave 2nd Fl
Glenside, PA 19038
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 14 of 81
Alcom Printing Group Inc
Po Box 570
Harleysville, PA 19438-0570




Alexander Kalman
368 Broadway #512
New York City, NY 10013




Allyson S Israel
4 Ari Dr
Suffern, NY 10901




Amanda G Brodie
25 Pondview Ave
Trombull, CT 06611




Amarc Inc
Dba Unique Venues
225 Main St Ste G1
Edwards, CO 81632



American Express
Po Box 1270
Newark, NJ 07101-1270




Americana Souvenirs And Gifts
150 North 3rd St
Gettsburg, PA 17325
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 15 of 81
Andrew Harley
1835 Phelps Pl Nw #41
Washington, DC 20008




Apex It Group
525 Fellowship Rd Ste 300
Mount Laurel, NJ 08054




Aram
2102 83rd St
North Bergen, NJ 07047




Artnwordz
274 Prospect Ave
Long Beach, CA 90803




Ascap
21678 Network Pl
Chicago, IL 60673-1216




Associated Imaging Solutions Inc
165 Veterans Way
Ste 100 A
Warminster, PA 18974



Atelier Art Svc Inc
Po Box 56316
Philadelphia, PA 19130
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 16 of 81
Attorney General Of The United States
Ben Franklin Station
Po Box 227
Washington, DC 20044



Avison Young Usa Inc
300 Barr Harbor Dr Ste 150
West Coshohocken, PA 19428




Azoulay Art Ltd
Po Box 339
Beit Shemesh,
Israel



B'nai Abraham Chabad
527 Lombard St
Philadelphia, PA 19147




Baked Beads
6973 Main St
Waltsfield, VT 05673




Barbieb Prince
4005 Nemo Rd
Randallstown, MD 21133




Barclay Caterers
10960 Dutton Rd
Philadelphia, PA 19154
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 17 of 81
Bareket Fine Jewelry
631 S Olive St 650
Los Angeles, CA 90014




Basic Maintenance Supply
Po Box 1102
Cherry Hill, NJ 08034




Beehive Kitchenware Co
Aka Beehive Handmade
500 Wood St
Unit 206
Bristol, RI 02809


Beenet Internet Svc
Pmb 239
64 E Uwchlan Ave
Exton, PA 19341-1203



Benjamin Butz-weidner
3231 Durham Pl
Holland, PA 18966




Benjamin Marc Jacobs
18 Lawrence Ave
West Orange, NJ 07052




Bensalem Township School District
3000 Donallen Dr
Bensalem, PA 19020
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 18 of 81
Beth S Wenger
Dept Of History
University Of Pennsylvania
208 College Hall
Philadelphia, PA 19104-6379


Betsy Teutsch
6622 Lincoln Dr
Philadelphia, PA 19119-3156




Betty The Caterer Inc
5201 Old York Rd
Ste #200
Philadelphia, PA 19141



Bitchstix Llc
Po 187
Zionsville, IN 46077




Blackbaud
Po Box 930256
Atlanta, GA 31193-0256




Blackthorne Forge
3821 Us Rt 2
Marshfield, VT 05658




Blank Rome Llp
On Logan Square
130 North 18th St
Philadelphia, PA 19103-6998
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 19 of 81
Bluedge
575 Eighth Ave
Ste #801
New York, NY 10018



Bluestone Construction Svc Inc
Po Box 2340
Malvern, PA 19355




Bmi
10 Music Square E
Nashville, TN 37203




Bnb Bank
400 Broadhollow Rd
Melville, NY 11747




Bonnie Brooker
Bonnie Brooker Enterprises Llc
Dba Bonbon's Parties
38 Madison Ln
Sicklerville, NJ 08081


Bonsai Fine Arts Inc
509 Mccormick Dr O
Glen Burnie, MD 21061




Bored Inc
13017 Valleyheart Dr
Studio City, CA 91604
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 20 of 81
Brand Knew Llc
10351 Santa Monica Blvd
Ste 202
Los Angeles, CA 90025



Bridgehampton National Bank
15 Frowein Rd Ste A3
Center Moriches, NY 11934




Bridgehampton National Bank
Stuart Fliegelman
898 Veterans Memorial Hwy
Hauppauge, NY 11788



C And K Systems
780 Lynnhaven Pkwy Ste #345
Virginia Beach, VA 23452




Calhoun Associates Inc
6850 Hibbs Ln
Levittown, PA 19057




Calligraphics Gallery
7410 Woodlawn Ave
Elkins Park, PA 19027




Caricatures By Courtney
173 Stoneway Ln
Bala Cynwyd, PA 19004
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 21 of 81
Carmel Jewelry
3 Richview Ct
Potomac, MD 20854




Carolynn Mccormack
404 S 22nd St Apt 3
Philadelphia, PA 19146




Caspi Cards And Art
137 Lowell Ave
Po Box 600220
Newtonville, MA 02460



Cazenove Printers Usa Llc
495 West Broadway
Cedarhurst, NY 11516




Ce Michaelspatri
5312 N Magnolia Ave
Chicago, IL 60640




Center City District
Carol Kubacki
660 Chestnut St
Philadelphia, PA 19106



Chaim Steinberg
5501 Columbo St 2
Pittsburg, PA 15206
        Case 20-11285-mdc   Doc 1     Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                     Document      Page 22 of 81
Chef's Market Inc
Aka Chefs Table
231 South St
Philadelphia, PA 19147



Chen Li Chang
1038 East Passyunk Ave      Apt 2r
Philadelphia, PA 19147




Christopher T Sannino
1047 Daly St
Philadelphia, PA 19148




Cision Us Inc
Po Box 417215
Boston, MA 02241-7215




City Of Philadelphia
Law Dept
1515 Arch St
17th Floor
Philadelphia, PA 19102


City Of Philadelphia
Dept Of Revenue
Municipal Services Building
1401 Jfk Blvd
Philadelphia, PA 19102


Classy Inc
350 10th Ave - Ste 1300
San Diego, CA 92101-8703
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 23 of 81
Cm3 Building Solutions
185 Commerce Dr Ste 1
Fort Washington, PA 19034




Cnn
Aka: Cable News Network
One Cnn Center - 14 Sw
Atlanta, GA 30303



Color Me Mine
Aka Leighton Industries
910 Berliln Rd Store 2
Voohees, NJ 08043



Color Reflections
Dynamic Digital Imaging
475 N 5th St
Philadelphia, PA 19123



Comcast
Po Box 70219
Philadelphia, PA 19176




Comcast
Legal Dept
One Comcast Center
Philadelphia, PA 19103



Comcast
Po Box 3001
Southeastern, PA 19398
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 24 of 81
Commonwealth Of Pennsylvania Sales Tax
Bureau Of Business Trust Fund Taxes
Dept 280405
Harrisburg, PA 17128-0405



Connie Sjolie
723 Dutch Neck Ct
Deland, FL 32724




Contellation New Energy
1001 Lousiana St
Houston, TX 77002




Continental Casualty Co
Legal Dept
333 South Wabash Ave
Chicago, IL 60604



Continuum Games Inc
1240 Brookville Way Ste J
Indianapolis, IN 46239




Contract Carpets Inc
125 King St
Magnolia, NJ 08049




Cory Laub
8441 Forest Hills Dr #107
Coral Springs, FL 33065
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 25 of 81
Crozier Fine Arts
Aka Iron Mountain Inc
8712 Jericho City Dr
Landover, MD 20785-4761



Crw Graphics
9100 Pennsauken Hwy
Pennsauken, NJ 08110




Crystal Plaza Group Inc
305 W Northfield Rd
Liivingston, NJ 07039




Ctm Media Group Inc
11 Largo Dr South
Stamford, CT 06907




Cummins Sales And Svc
Po Box 786567
Philadelphia, PA 19178-6567




Daniel And Meredith Slawe
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Davida Aprons And Logo Programs Inc
5416 Oak Pk Ave
Encino, CA 91316
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 26 of 81
De Lage Landen Financial Svc Inc
Po Box 41602
Philadelphia, PA 19101-1602




Diane W Zimmerman
2200 19th Ct N
Arlington, VA 22201




Disanto Design
3937 Henry Ave
Philadelphia, PA 19129




Dissent Pins
Po Box 20
Williston, VT 05495




Docuvault Delaware Valley Llc
Po Box 176
Thorofare, NJ 08086




Dominic James Cicalese
60 Bank St
Medford, NJ 08055




Donald P Sosin
41 Horseshoe Ln
Lakeville, CT 06039
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 27 of 81
Dpm Speech Svc
Dpm Teleprompting
4417 Tyson Ave
Philadelphia, PA 19135



Dr Gary S And Mrs Phyllis M Finkelstein
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Duffy Piano Moving And Storage
1206 Amosland Rd
Prospect Park, PA 19076




Ebe Llc
1030 North Delaware Ave
First Floor
Philadelphia, PA 19125



Echelon Protection And Surveillance
542 N Lewis Rd Ste 103
Limerick, PA 19468




Edna Levy
77 Sylvan Rd
West Hartford, CT 06107




Eeboo
170 West 74th St
New York, NY 10023
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 28 of 81
Eeoc Philadelphia District Office
Jamie Williamson Director
801 Market St Ste 1300
Philadelphia, PA 19107-3127



Eisner Amper Llp
Po Box 360635
Pittsburgh, PA 15251-6635




Eitan Kastner
714 Rutland Ave
Teaneck, NJ 07666




Eleanor Shapiro
1878 Parker St
Berkeley, CA 94703




Electronic Security Solutions
5115 Campus Dr
Plymouth Meeting, PA 19462




Electronic Security Solutions (ess)
5115 Campus Dr
Plymouth Meeting, PA 19462




Electrosonic Inc
Dept Ch 19029
Palatine, IL 60055-9029
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 29 of 81
Elegance String Quartet Corp
2515 S Colorado St
2nd Floor
Philadelphia, PA 19145



Elise Weber
2601 E St   Apt B
Sacramento, CA 95816




Emcor Svc
Accounts Receivable
9815 Roosevelt Blvd Ste A
Philadelphia, PA 19114



Emily Rosenfeld
221 Pine St 445
Florence, MA 01062




Environmental Protection Agency
Office Of General Counsel
Ariel Rios Building
1200 Pennsylvania Ave Nw Mail Code 310a
Washington, DC 20460


Eric Stein
92 Lynnhaven Rd
Toronto, ON M6A 2K9
Canada



Extreme Property Svc Llc
1350 Schuylkill Ave
Philadelphia, PA 19146
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 30 of 81
Fctry
119 8th St
Loft #215
Brooklyn, NY 11215



Fedex
Po Box 371461
Pittsburgh, PA 15250-7461




Fireman's Fund Insurance Co
Legal Dept
777 San Marin Dr
Ste 2160
Novato, CA 94945


First Virginia Community Bank
11325 Random Hills Rd
#240
Fairfax, VA 22030



Fly Paper Products
Po Box 2588
An Arbor, MI 48106




Foley Inc
Po Box 787132
Philadelphia, PA 19178-7132




Forgotten Judaica
51 Paine Ave
Po Box 266
Prides Crossing, MA 01965
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 31 of 81
Freeman Decorating Co Dba Freeman
Aka Freeman Expositions Inc
Po Box 650036
Dallas, TX 75265-0036



Freida Rothman
80 39th St - Ste 601-23
Brooklyn, NY 11232




Full Point Graphics Llc
183 Lorraine St
#3010
Brooklyn, NY 11231



Gabrieli-rubin Ltd
6 Yoel Salomon St
Jerusalem, 94633
Israel



Gary Rosenthal Collection Inc
4218 Howard Ave
Kensington, MD 20895




Gateway Ticketing Systems
445 County Line Rd
Gilbertsville, PA 19525




Gaylord Brothers Inc
Po Box 4901
Syracuse, NY 13221-4901
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 32 of 81
Gershman Philadelphia
Jewish Film Festival
101 S Independence Mall East
Philadelphia, PA 19106



Getty Images Us Inc
Po Box 953604
St. Louis, MO 63195-3604




Git Usa Food Inc
328 Cranford Rd
Cherry Hill, NJ 08003




Glasslight Studio
Po Box 310
3611 St Peters Rd
St. Peters, PA 19470



Glenn Grubard Design
2978 State Rte 209
Kingston, NY 12401




Goldhagen Studios
7 Goldhagen Studio Dr
Hayesville, NC 28904




Goodman Media International Inc
600 Fifth Ave - 2nd Fl
New York, NY 10020
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 33 of 81
Grainger Inc
Dept 867469991
Palantine, IL 60038-0001




Grant Thornton
33562 Treasury Ctr
Chicago, IL 60694-3500




Grant Thornton Llp
Ryan Maupin
757 Third Ave
9th Floor
New York, NY 10017


Great American Alliance Insurance Co
Legal Dept
301 East 4th St
Cincinnati, OH 45202



Greater New Jersey Motorcoach Ass
Executive Director's Office
Po Box 186
Washington, NJ 07882



Greater Philadelphia Area Docent
Consortium Judy Zipkin-grasso
Po Box 95
Solebury, PA 18963



Greater Philadelphia Cultural Alliance
The Philadelphia Building
1315 Walnut St Ste 732
Philadelphia, PA 19107
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 34 of 81
Gregory E Monaco
7 W Girard Ave
Philadelphia, PA 19123




Hachette Book Group Usa
Po Box 8828
Jfk Station
Boston, MA 02114-8828



Hadassah
Finance Dept
40 Wall St
New York, NY 10005



Hannah Labovitz
502 Christopher Cir
Pittsburg, PA 15205




Harpercollins Publishers
Po Box 360846
Pittsburgh, PA 15251-6846




Harvest Fund Raising Counsel
82 Colonial Dr
Newtown, PA 18940




Hillmans Bus Svc Inc
601-603 Cooper Road
Po Box 270
West Berliln, NJ 08091
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 35 of 81
Historic Philadelphia Inc
Alison English
150 S Independence Mall West
Ste #550
Philadelphia, PA 19106


Homemade Goodies By Roz
510 South 5th St
Philadelphia, PA 19147




Houghton Mifflin Harcourt Publishing Co
14046 Collections Ctr Dr
Chicago, IL 60693




House Of Raasche
3120 S Ocean Blvd Ste 2-102
Palm Beach, FL 33480




Hub International Northeast Limited
Mary Asher & Dave Trudnak
480 Norristown Rd 2nd Fl
Blue Bell, PA 19422



Huneke Associates
Po Box 26881
Philadelphia, PA 19134




Ian Lander
137 Snyder Ave
Philadelphia, PA 19148
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 36 of 81
Ica-art Conservation
Intermuseum Conservation Assoc
2915 Detroit Ave
Cleveland, OH 44113



Impact Dimensions Llc
727 Hylton Rd
Pennsauken, NJ 08110




Ims Technology Svc Inc
3055 Mccann Farm Dr
Garnet Valley, PA 19060




Imw Independent Museum Works Llc
1645 Kater St
Philadelphia, PA 19146




Ingeneius Inc
24 Broad Common Rd
Bristal, RI 02809




Internal Revenue Svc
1111 Constitution Ave Nw
Washington, DC 20224




Internal Revenue Svc
Centralized Insolvency Operation
Po Box 7346
Philadelphia, PA 19101-7346
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 37 of 81
Internal Revenue Svc
Centralized Insolvency Operation
2970 Market St
Mail Stop 5 Q30 133
Philadelphia, PA 19104-5016


Irin Carmon
2037 Greene Ave #1
Ridgewood, NY 11385




Irs Internal Revenue Svc
10th St And Pennsylvania Ave Nw
Washington, DC 20530




Isabella Orloff
256 Worrell Dr
Springfield, PA 19064




Israel Giftware Designs
1280 Industrial Blvd
Southampton, PA 18966




Ivy Barsky
The Sterling
1815 John F Kennedy Blvd Apt 2303
Philadelphia, PA 19103



Iwave Information Systems
28 Hillstrom Ave
Charlottetown, PE C1E 2C5
Canada
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 38 of 81
J2food Llc Aka J Squared Food Llc
Jonathan Hartig
493 Amsterdam Ave 2b
New York, NY 10024



Jacobs Music
Terry Sikora Director
4030 Skyron Dr Ste F
Doylestown, PA 18901



Jacquelyn Osterblad
45 Maplewood Ter
Hamden, CT 06514




Jeanette Spevak Dash
547 Harvey Rd
Glenside, PA 19038




Jenkintown Building Svc Inc
1445 N 32nd St
Philadelphia, PA 19121




Jenna Beth Weiss
452 Park Pl - Apt 3h
Brooklyn, NY 11238




Jennifer Mannasse
3 Field St
Bedford Hills, NY 10507
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 39 of 81
Jeremiah Lockwood
65 Abrams Ct #108
Stanford, CA 94305




Jessi Melcer
1216 Christian St Apt #2f
Philadelphia, PA 19147




Jewish Community Ctr Ass Of Indianapolis
6701 Hoover Rd
Indianapolis, IN 46260




Jewish Community Ctr Of Atlantic County
501 N Jerome Ave
Margate, NJ 08402




Jewish Exponent Inside Mag
2100 Arch St
4th Floor
Philadelphia, PA 19103



Jewish Historical Society Of
Greater Hartford
333 Bloomfield Ave
West Hartford, CT 06117



Jewish Major Leaguers Inc
Bob Ruxin
12 Nickerson Rd
Lexington, MA 02421
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 40 of 81
Jewlia Eisenberg
2226 Woolsey St
Berkeley, CA 94705




Jimspinkcom
Jim Spinx Ups Store
204 37th Ave N Box 332
St. Petersburg, FL 33704



Jonathan Krasner
155 Pleasant St
Lexington, MA 02421




Jonathan Kremer Designs
6809 Fulton Ave
Ventnor, NJ 08406




Joy Stember Metal Arts Studio
1160 Easton Rd
Abington, PA 19001




Jrc Av Llc
111 Whitman Ave
Collingswood, NJ 08108




Judge Harold Berger
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 41 of 81
Judit Leiser Designs
6019 Bel Fay Ln
Austin, TX 78749




Judith Batalion
144 West 27th St - Apt 7f
New York, NY 10001




Kaleidoscope Songs Llc
4449 Honey Suckle Ln
Doylestown, PA 18902




Karla Berbrayer
20 Dearsley Pl
Winnipeg, MB R3P2J5
Canada



Karla Gudeon Art And Design
12 Renwick Ave Ste 104
Kings Park, NY 11754




Karma Agency
Dba Alta Communications Inc
230 South Broad St
Ste #1650
Philadelphia, PA 19102


Kelsey N Borrowman
1018 S 51st St
Philadelphia, PA 19143
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 42 of 81
Kendra Ajuba
2555 Gladwyne Ave
Pennsauken, NJ 08109




Ketubah Ketubah Inc
163 Vaughan Rd
Toronto, ON M6C2L9
Canada



Kevin Shalz
Foxy Mug
21 Vassar Aisle
Irvine, CA 92612



Kevin Travers
10 Borbeck Ave
Rockledge, PA 19046




Kevin Walsh Videography
1222 Garfield Ave
Phoenixville, PA 19460




Khalil Munir
24 East Mount Pleasant Ave
Philadelphia, PA 19119




King Architectural Products Inc
31simpson Road
Bolton, ON L7E 2R6
Canada
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 43 of 81
Klez California Inc
6714 Gladys Ave
El Cerrito, CA 94530-2211




Kone Inc
Po Box 7247
Philadelphia, PA 19170-6082




Laura Ann Naide Munir
5720 Gladden Ct
Alexandria, VA 22303




Laura Elizabeth Adkins
270 W 95th St Apt 2
New York, NY 10025




Lawrence Family Jewish Centers Of
San Diego County
4126 Executive Dr
La Jolla, CA 92037



Le Vin Llc
304 Old Lancaster Rd - Ste 100
Merion Station, PA 19066




Legacy Fine Gift And Judaica
1510 Schenectady Ave
Brooklyn, NY 11203
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 44 of 81
Leslie Rosen Catering
215 Ford Rd
Bala Cynwyd, PA 19004




Liddell Painting
323 Hampden Ave
Narberth, PA 19072




Lightning Jay
2046 South St
Philadelphia, PA 19146




Lindy Snider Dr Larry R Kaiser Snider
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Lisa P Bernstein
2850 Pebble Creek Rd
Ann Arbor, MI 48108




Little Warrior Media Llc
326 S 43rd St
Philadelphia, PA 19104




Living Arts Playback Theatre Ensemble
Aka Center For The Living Arts
1265 65th St
Emeryville, CA 94608
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 45 of 81
Llc Lukens And Wolf
Aka Valbridge Property Advisors
150 S Warner Rd Ste 440
King Of Prussia, PA 19406



Llp Eisner Amper
Po Box 360635
Philadelphia, PA 15251-6635




Logan Schulman
1711 W Jefferson St
Philadelphia, PA 19121




Long Stems Inc
Keith Bell Owner
356 Montgomery Ave
Merion, PA 19066



Lukens And Wolf Llc
Aka Valbridge Property Advisors
Reaves Lukens Iii
150 S Warner Rd Ste 440
King Of Prussia, PA 19406


Lynne Smilow
320 Walnut St Apt 206
Philadelphia, PA 19106




Mageworks Llc
419 East 3rd Ave
Runnemede, NJ 08078
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 46 of 81
Maggie Stern Stitches
Pennie Driscoll
148 Hawthorne Ln
Concord, MA 01742



Magical Sweet Shop
200 White Horse Rd
Voorhees, NJ 08043




Mai Schwartz
5139 Cedar Ave
Philadelphia, PA 19143




Majestic Giftware
5809 Foster Ave
Brooklyn, NY 11234




Mandala Research Llc
Laura Mandala
5108 Bellemede Ln
Alexandria, VA 22311



Mandel Jewish Community Ctr Of Cleveland
Deborah Bobrow Arts Director
26001 South Woodland
Beachwood, OH 44122



Mara Swift
148 N 2nd St
Philadelphia, PA 19106
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 47 of 81
Marathon Printing Inc
9 N 3rd St
Philadelphia, PA 19106




Margaret Susuni
220 Sandringham Rd
Cherry Hill, NJ 08003




Mark One Comics
Al Weisner
41 Villa Dr
Warminister, PA 18974



Matthew Lutchman
2413 S Reese St
Philadelphia, PA 19148




Mckernan Woollen Mills Ltd
On The Green Ballyquin
Tuamgraney
Co. Clare, V94 R1W4
Ireland


Meir Cohen Ltd
32 Kibbutz Galuyot St
Tel Aviv, 6655014
Israel



Melissa A Krodman
1627 South Rosewood St
Philadelphia, PA 19145
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 48 of 81
Melissa Rose Klapper
40 Old Lancaster Rd - Apt 506
Merion Station, PA 19066




Metalace Art No
51470733-0
3 Hahkon St
Kear Truman, 73150
Israel


Metrocorp Publishing
Aka Philadelphia Magazine
601 Walnut St - Ste #200
Philadelphia, PA 19106



Metrokids Magazine
1412-1414 Pine Street
Philadelphia, PA 19102




Mgmt
55 Washington St
Ste 704
Brooklyn, NY 11201



Mi Polin
Akademickie Inkubatory Przedsieiorczosci
Ul Piekna 68
00-672warszawa Ul.,
Poland


Michael And Perri Swift
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 49 of 81
Michael Bromberg
2167 63rd St
Brooklyn, NY 11204




Michael D Kelly
9857 Nw 3rd Ct
Plantation, FL 33324




Michael S Glickman
4 Garden St
Great Neck, NY 11021




Michael Steinlauf
308 Carpenter Ln
Philadelphia, PA 19119




Michaelson Entertainment
36 Cabrillo Ter
Aliso Viejo, CA 92656




Michelle Judaica And Jewelry
5449 Oakdale Ave
Woodland Hills, CA 91364




Mikhail Galperin
163 Congress St
Brooklyn, NY 11201
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 50 of 81
Mindy A Schreff
452 Elmwood Ave
Maplewood, NJ 07040




Minna Ziskind
7007 Lincoln Dr
Philadelphia, PA 19119




Miriam Peretz
Esther Frankel
446 Vermont Ave
Berkeley, CA 94707



Miriam R Haier
304 Pavonia Ave - Apt 303
Jersey City, NJ 07302




Mitchell A Levin
202 24th St Dr Se
Cedar Rapids, IA 52403




Modgy
A Division Of Eppco Enterprises
544 South Green Rd
Cleveland, OH 44121



Mps
Accounts Receivable
Po Box 930668
Atlanta, GA 31193-0668
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 51 of 81
Mr Alan J And Dr Julie Goldman Hoffman
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Alec And Mrs Pamela Ellison
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr And Mrs Mitchell L Morgan
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr And Mrs Mitchell L. Morgan
Morgan Properties
160 Clubhouse Rd Ste 3002
King Of Prussia, PA 19406



Mr And Mrs Philip M Darivoff
Dfg Investment Advisers And
Vibrant Capital Partners
747 3rd Ave 38th Floor
New York, NY 10017


Mr And Mrs Philip M Darivoff
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr And Mrs Ronald Rubin
Rubin Group Pa
200 South Broad St 3rd Floor
Philadelphia, PA 19102
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 52 of 81
Mr And Mrs Ronald Rubin
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr And Mrs Sidney Kimmel
Matthew Kamens
Cozen Oconnor
1650 Market St Ste 2800
Philadelphia, PA 19103


Mr And Mrs Stephen A Cozen
Cozen Oconnor
1650 Market St Ste 2800
Philadelphia, PA 19103



Mr And Mrs Stephen Cozen
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Andrew And Mrs Jacqueline Klaber
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Brett J & Mrs Jennifer Ann Schulman
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Daniel A And Mrs Rebecca Shapiro
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 53 of 81
Mr Daniel Promislo
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Joseph S Zuritsky
Parkway Corp
150 North Broad St
Philadelphia, PA 19102



Mr Joseph S Zuritsky
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Mark T And Mrs Ellen S Oster
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Matthew And Mrs Carrie Pestronk
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Philip Balderston
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Richard E And Mrs Lisa Witten
The Orienta Group
1445 Flagler Dr
Mamaroneck, NY 10543
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 54 of 81
Mr Samuel J And Mrs Selma Savitz
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Scott K And Mrs Terri B Akman
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mr Thomas O And Mrs Elissa E Katz
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Etta Z Winigrad
Parkway Corp
150 North Broad St
Philadelphia, PA 19102



Mrs Gennifer And Mr Elijah Dornstreich
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Gwen D Goodman
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Lyn M Ross
Matthew Kamens
Cozen Oconnor
1650 Market St Ste 2800
Philadelphia, PA 19103
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 55 of 81
Mrs Lyn M Ross
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Miriam A And Mr Allan A Schneirov
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Sharon T And Mr Joseph D Kestenbaum
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Mrs Susanna Lachs And Mr Dean S Adler
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Ms Elaine Lindy
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Ms Laury Saligman
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106


Ms Sherrie R Savett
Museum Of American Jewish History
Paul Waimberg
101 S Independence Mall East
Philadelphia, PA 19106
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 56 of 81
Muse-on Llc
Michael S Glickman
4 Garden St
Great Neck, NY 11021



Museum Store Products
430 Sandshore Rd
Units 3-5
Hackettstown, NJ 07840



Nalco Water
999 S Oyster Bay Rd    Ste 108
Bethpage, NY 11714




Nalco Water Aka Cascade Water Svc Inc
999 South Oyster Bay Rd
Site #108
Bethpage, NY 11714



National Elevator Inspection Svc Inc
Po Box 503067
St Louis, MD 63150-3067




National Museum Of American
Jewish History
101 S Independence Mall East
Philadelphia, PA 19106



Navigators Insurance Co
Legal Dept
One Penn Plz
32nd Floor
New York, NY 10119
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 57 of 81
Nelles Studios
11672 Us 31
Po Box 428
Elk Rapids, MI 49629



Nelson Line Inc
102 Commerce Dr #6
Mooresrown, NJ 08057




Neopost
2304 Tarpley Rd
Ste 134
Carrolton, TX 75006



Nicholas Belotto
22100 Palms Way #104
Boca Raton, FL 33433




Occupational Safety And Health Admin
The Curtis Ctr Ste 740 West
170 S Independence Mall West
Philadelphia, PA 19106-3309



Office Basics Inc
Po Box 2230
Boothwyn, PA 19061




Old City Community Fund
Old City District's Office
231 Market St
Philadelphia, PA 19106
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 58 of 81
Old City District Banner Program
231 Market St
Philadelphia, PA 19106




Omatic Software Llc
3200 N Carolina Ave
Charleston, SC 29405




One Hour Messengers
Aka Am Expediting Logistics Llc
801 Primos Ave
Folcroft, PA 19032



Oregon Jewish Museum And Center For
Holocaust Education
724 Nw Davis St
Portland, OR 97209



Ornament Xpress
801 Philadelphia Ave
Shillington, PA 19607




Pa Dept Of Labor And Industry
Bureau Of Occupational And Ind Safety
Po Box 68572
Harrisburg, PA 17106-8572



Pa Dept Of Labor And Industry
Office Of Chief Counsel
444 N Third St
Ste 200
Philadelphia, 19123
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 59 of 81
Parmetech Inc
137 W Eagle Rd
Havertown, PA 19083




Party Rental Ltd
Lockbox 1123
Po Box 95000
Philadelphia, PA 19195-1123



Pasquarello Plumbing
2421 S 17th St
Philadelphia, PA 19145




Pastperfect Software Co Inc
300 N Pottstown Pike
Ste 200
Exton, PA 19341



Peco
Po Box 37632
Philadelphia, PA 19101




Peco
Legal Dept
2301 Market St
Philadelphia, PA 19103



Peco Energy
Payment Processing
Po Box 37632
Philadelphia, PA 19101-0629
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 60 of 81
Penguin Random House Llc
Po Box 223384
Pittsburgh, PA 15251-2384




Penncora Productions Inc
Po Box 581
Oaks, PA 19456-0581




Pennsylvania Attorney General
Josh Shapiro
1600 Strawberry Square
16th Fl
Harrisburg, PA 17120


Pennsylvania Attorney General
Bureau Of Consumer Protection
16 Fl Strawberry Square
Harrisburg, PA 17120



Pennsylvania Department Of
Environmental Protection
Rachel Carson
State Office Bldg 400 Market St
Harrisburg, PA 17101


Pennsylvania Department Of Conservation
And Natural Resources
Rachel Carson
State Office Bldg 6th Floor
Harrisburg, PA 17105-8522


Pennsylvania Dept Of Labor And Industry
Office Of Cheif Counsel
651 Boas St
10th Fl Labor & Industry Bldg
Harrisburg, PA 17121-0751
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 61 of 81
Pennsylvania Dept Of Revenue
11 Strawberry Square
Harrisburg, PA 17128




Pennsylvania Dept Of Revenue
Bankruptcy Division
Dept 280946
Harrisburg, PA 17128-0946



Pennsylvania State Treasury
Office Of Unclaimed Property
Po Box 1837
Harisburg, PA 17105-1383



Pgw
Po Box 11700
Newark, NJ 07101




Pgw
Legal Dept
800 W Montgomery Ave
Philadelphia, PA 19122



Philadelphia Historic
Neighborhood Consortium
Mike Adams President Phnc
525 Arch St
Philadelphia, PA 19106


Philadelphia Indemnity Insurance Co
One Bala Plz
Ste 100
Bala Cynwyd, PA 19004
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 62 of 81
Philadelphia Insurance Companies
Po Box 70251
Philadelphia, PA 19176-0251




Philadelphia Water Dept
Po Box 41496
Philadelphia, PA 19101




Philadelphia Water Dept
Legal Dept
1101 Market St 5th Floor
Philadelphia, PA 19107



Philadelphia Yearly Meeting
Joyce David
1515 Cherry St
Philadelphia, PA 19102



Philly Transportation Llc
600 Brooke Raod
Glenside, PA 19038




Pics Princeton Internships In Civic Svc
Christopher Cameroni
Office Of The Vp For Fin And Treasurer
701 Carnegie Ctr Ste 435d
Princeton, NJ 08540


Pitney Bowes Global Financial Svc
Virginia M Vogt A C Mgr
Richmond North Associates Inc
4955 North Bailey Ave Ste 109
Amherst, NY 14226
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 63 of 81
Pitney Bowes Purchase Power
Po Box 371874
Pittsburgh, PA 15250-7874




Poe Communications
110 Riverside Dive 10e
New York, NY 10024




Popcorn Movie Poster Co Llc
1 Cherry St
East Hartford, CT 08108




Premiere Global Svc
Po Box 404351
Atlanta, GA 30384-4351




Pro Vision Productions Inc
404 Industrial Pk Dr
Yeadon, PA 19050




Quench Usa Inc
Po Box 781393
Philadelphia, PA 19178-1393




Quest Collection
49 West 37th St
16th Floor
New York, NY 10018
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 64 of 81
Quilling Card Llc
47 Mellen St
Framingham, MA 01702




Rabbi Lance Sussman
Reform Congregation Keneseth Istael
8339 Old York Rd
Elkins Park, PA 19027



Rachel Shaw
114 Diamond St
Philadelphia, PA 19122




Rebecca Powell
23947 Califa St
Woodland Hills, CA 91367




Red Hawk Fire And Security
Aka Security And Data Technologies
Po Box 530212
Atlanta, GA 30353-0212



Reena Friedman
1154 Willard Rd
Hunting Valley, PA 19006




Republic Svc #323
Po Box 9001099
Louisville, KY 40290-1099
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 65 of 81
Rethinktank
1023 Fitzwater St
Philadelphia, PA 19147




Rider University
Pamela Pruitt
2083 Lawrenceville Rd
Lawrenceville, NJ 08648



Rina Levinson
475 W 186th St Apt 6c
New York, NY 10033




Rite Lite Ltd
333 Stanley Ave
Brooklyn, NY 11207




Robert Saligman Charitable Foundation
3 Bala Plz
Ste 501w
Bala Cynwyd, PA 19004



Robert Saslow Design
13746 Runnymede St
Van Nuys, CA 91405




Rochelle Buller Rabeeya
138 High School Rd
Elkins Park, PA 19027
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 66 of 81
Rock Scissor Paper
11851 Glencrest Dr
San Fernando, CA 91340




Roco Films International Llc
Roco Fillms Educational
80 Liberty Ship Way - Ste 8
Sausalito, CA 94965



Ronit Muszkatblit
263 East 7th St
New York, NY 10009




Royal Bobbles
5885 Shiloh Rd
Ste 101
Alpharetta, GA 30005



Rube Goldberg Inc
40 West 77th St 1h
New York, NY 10024




Ryan Bott
1225 South 24th St
Philadelphia, PA 19146




S Walter Packaging Corp
Po Box 71225
Philadelphia, PA 19176-6225
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 67 of 81
Sara Kety Llc
400 Tenafly Rd #397
Tenafly, NJ 07670




Sara Laver
1901 Walnut St
Apartment 19c
Philadelphia, PA 19103



Sarah Lefton
2330 Sacramento St
Berkeley, CA 94702




Sarah Levy
736 South Poplar St
Denver, CO 80224




Sea Lily
860 Johnson Ferry Rd
Ste 140-206
Atlanta, GA 30342



Shana Knizhinik
359 Douglas St 3
Brooklyn, NY 11217




Shardz Inc
22311 Ventura Blvd Ste 111
Woodland Hills, CA 91364
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 68 of 81
Shira Yudkoff
Aka Shira Yudkoff Photography
1101 Washington Ave - Apt 301
Philadelphia, PA 19147



Showorks Audio Visual Inc
730 Philadelphia Pike
Wilmington, DE 19809




Siani Chanel Johnson
1434 N 7th St
Philadelphia, PA 19122




Simon And Shuster Inc
Po Box 70660
Chicago, IL 60673-0660




Skirball Cultural Center
2701 N Sepulveda Blvd
Los Angeles, CA 90049-6833




Smithsonian Institution
Ar Clearing Account
24133 Network Pl
Chicago, IL 60673-1241



Social Security Administration
Office Of Gen Counsel Region 3
300 Spring Gdn St
Philadelphia, PA 19123
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 69 of 81
Solutionsmbaf Llc
3150 S W 38th Ave 12th Flr
Miami, FL 33146




Sophia Efremoff
55 W Johnson St
Philadelphia, PA 19144




Sos Of Pennsylvania
Kathy Boockvar
302 North Office Building
Harrisburg, PA 17120



Spike's Trophies Limited
2701 Grant Ave
Philadelphia, PA 19114




Staples Business Credit
Po Box 105638
Atlanta, GA 30348-5638




Starnet Insurance Co
Wr Berkley Corp
Legal Dept
475 Steamboat Rd
Greenwich, CT 06830


State Of Pennsylvania
Pennsylvania Dept Of Labor And Industry
7th And Forster St Room 915
Harrisburg, PA 17121-0001
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 70 of 81
State Of Pennsylvania
Bureau Of Workers Compensation
Dept Of Labor And Industry
1171 S Cameron St Rm 324
Harrisburg, PA 17104-2501


Sterling Corp
27 Sterling Rd
Billerica, MA 01862




Steve Rogers
151 Bridge Ave
Red Bank, NJ 07701




Steven I Ramm Cpa
420-b Fitzwater St
Philadelphia, PA 19147




Steven Marc Chervin
300 Alexander Ct #1203
Philadelphia, PA 19103




Stokes Equipment Co
1001 Horsham Rd
Po Box 289
Horsham, PA 19044



Streamline Design Dba Lucy Lu Designs
2660 Walnut St
Denver, CO 80205
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 71 of 81
Surveillance Video
387 Canal St
New York, NY 10013




Swank Motion Pictures Inc
2844 Paysphere Cir
Chicago, IL 60674




Tamar Livant-arieh
25 Woodside Ferrce 6
West Orange, NJ 07052




Tech Acumen
2222 Foothill Blvd Ste E-351
La Canada, CA 91011




Telesy Stem Block Line Systems
Po Box 826590
Philadelphia, PA 19182




Telesy Stem Block Line Systems
Legal Dept
2700 Oregon Rd
Northwood, OH 43619



Telesystem Aka Block Line Systems
Po Box 826590
Philadelphia, PA 19182-6590
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 72 of 81
Terminix Processing Center
Po Box 742592
Cincinnati, OH 45274-2592




Texas Workforce Commission
Bankruptcy Unit Rm 556
101 E 15th St
Austin, TX 78778



The 3 Sisters Design Co
408 27th St West
Bradenton, FL 34205




The Card Bureau
5414 Port Royal Rd #202
Springfield, VA 22151




The Clay Studio
137-139 N Second St
Philadelphia, PA 19106




The Creative Group Inc
440 S Broad St
Philadelphia, PA 19146




The Found
3401 N Kedzie Ave
Chicago, IL 60618-5619
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 73 of 81
The Granger Collection
381 Park Ave South
New York, NY 10016-8806




The Honorable Constance H And
Dr Sankey V Williams
Hess Foundation
4 Becker Rd
Roseland, NJ 07068


The Jewish Museum Shops
1109 Fifth Ave
New York, NY 10128




The Knot Worldwide Inc
Aka Weddingpages Inc
Po Box 32177
New York, NY 10087-2177



The Lighting Design Group
49 West 27th St Ste 920
New York, NY 10001




The Mark Rossier Pottery
Po Box 302
400 Franklin St
Niwot, CO 80544



The Philadelphia Inquirer Llc
801 Market St Ste #300
Philadelphia, PA 19107
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 74 of 81
The Printers Place
1310 Walnut St
Philadelphia, PA 19107




The Temple Judea Museum Of Reform
Congregation Keneseth Israel
8339 Old York Rd
Elkins Park, PA 19027-1597



The Unemployed Philosophers Guild
105 Atlantic Ave
Brooklyn, NY 11201




Theater The 14th Street Y
Educational Alliance Inc
344 East 14th St
New York, NY 10003



Thomas Co Inc
6587 Delilah Rd
Egg Harbor Township, NJ 08234




Thumbprint Artifacts
2440 Pontiac Dr
Sylvan Lake, MI 48320




Total Concept Graphics
519 8th Avenue- Ste 805a
New York City, NY 10018
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 75 of 81
Triliteral Llc
100 Maple Ridge Dr
Cumberland, RI 02864-1769




Ugi
Po Box 827032
Philadelphia, PA 19182




Ugi
Legal Dept
1 Ugi Dr
Denver, PA 17517



Ugi Energylink Svc Llc
Po Box 827032
Philadelphia, PA 19182




Uline
Accounts Receivable
Po Box 88741
Chicago, IL 60680-1741



Umb
Umb Bank Na
Po Box 414589
Kansas City, MO 64141-4589



Umb Bank
Laura Roberson
2 South Broadway
Ste 600
St Louis, MO 63102
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 76 of 81
Uncle Goose
1048 Ken-o-sha Industrial Dr
Grand Rapids, MI 49508




Union For Reform Judaism
North American Events
633 3rd Ave 7th Fl
New York, NY 10017



Us Art Co Inc
Accounts Receivable
66 Pacella Parl Drie
Randolph, MA 02368



Us Attorneys Office
Eastern District Of Pennsylvania
William M Mcswain
615 Chestnut St Ste 1250
Philadelphia, PA 19106


Us Dept Of Labor
Occupational Safety Health Admin Osha
Office Of Chief Counsel
200 Constitution Ave Nw
Washington, DC 20210


Us Dept Of Labor Osha
Osha Region 3
The Curtis Ctr Ste 740 West
170 S Independence Mall West
Philadelphia, PA 19106


Us Epa Region 3
Office Of Regional Counsel
1650 Arch St
Philadelphia, PA 19103-2029
         Case 20-11285-mdc   Doc 1
                               Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                              Document      Page 77 of 81
Us Equal Employment Opportunity Comm
Office Of Chief Counsel
131 M St Ne
Washington, DC 20507



Valley Forge Tourism And
Convention Board
1000 First Ave Ste 101
King Of Prussia, PA 19406



Vasoli Electric Co Inc
1430 Ulmer Ave
Po Box 89
Oreland, PA 19075



Verizon
Po Box 4830
Trenton, NJ 08650




Verizon
Legal Dept
One Verizon Way
Basking Ridge, NJ 7920



Verizon
Po Box 15124
Albany, NY 12212




Verizon Wireless
Po Box 25505
Lehigh Valley, PA 18002
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 78 of 81
Verizonwireless
Po Box 25505
Leigh Valley, PA 18002-5505




Vision Furniture International
4211 Van Kirk St
Philadelphia, PA 19135




Vision Graphics
221 Chestnut St Ste 100
Philadelphia, PA 19106




Voip
Po Box 660831
Dallas, TX 75266




Voip
Legal Dept
75 Street Rd
Southhampton, PA 18966-3103



Voip Networks Inc
Po Box 660831
Dallas, TX 75266-0831




Wa State Jewish Historical Society
3801 Mercer Way
Mercery Island, WA 98040
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 79 of 81
Wakeby Fire And Associates
22 Bates Rd Ste 295
Mashpee, MA 02649




Washington Intelligence Bureau
4128 Pepsi Pl
Chantilly, VA 20151




Water Revenue Bureau
Po Box 41496
Philadelphia, PA 19101-1496




Waters Edge Studios Inc
7595 Sw 17 Pl
Ocala, FL 34474




Wells Fargo Bank
601 Chestnut St
Philadelphia, PA 19106




Wells Fargo Bank
Kevin Beaford
123 S Broad St
Philadelphia, PA 19109



West Health Advocate Solutions Inc
Aka Healthadvocate Solutions
Po Box 561509
Denver, CO 80256-1509
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 80 of 81
Whyy
Independence Mall West
150 N 6th St
Philadelphia, PA 19106



Willard A Steigerwald
927 Bainbridge St
Philadelphia, PA 19147




Windy Jones
45 Maplewood Ter
Hamden, CT 06514




Workman Publishing Co
225 Varick St
New York, NY 10014-4381




Wrt Llc Aka Wallace Roberts And Todd
1700 Market St Ste 2800
Philadelphia, PA 19103




Ww Norton And Co Inc
Felice Mello
500 Fifth Ave
New York, NY 10110



Yellowbird Bus Co Inc
Po Box 22235
Philadelphia, PA 19136
        Case 20-11285-mdc   Doc 1    Filed 03/01/20 Entered 03/01/20 20:46:51   Desc Main
                                    Document      Page 81 of 81
York Graphic Svc Co
3650 West Market St
York, PA 17404




Zpots
21 Grassy Brook Rd
Brookline, VT 05345




Zurich American Insurance Co
Legal Dept
1299 Zurich Way
Schaumburg, IL 60196
